 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CEDRIC EUGENE GREEN,                                Case No.: 3:18-cv-01804-CAB-BLM
     CDCR #F-38011
12
                                                         ORDER:
13                                      Plaintiff,
                                                         (1) DENYING MOTION FOR
14                       vs.                             RECONSIDERATION; and
15
                                                         (2) GRANTING MOITON FOR
16   R. SOLIS; J. WILBORN; J. MARTINEZ;                  EXTENSION OF TIME TO FILE
17   S. RINK; J. CLAYTON; DR. S. BEYER,                  SECOND AMENDED COMPLAINT
18                                  Defendants.
                                                         [Doc. Nos. 16, 17]
19
20
21
22   I.    Procedural History
23         On August 2, 2018, Cedric Eugene Green (“Plaintiff”), a prisoner incarcerated at
24   California Men’s Colony located in San Luis Obispo, California, and proceeding pro se,
25   filed a civil complaint pursuant to 42 U.S.C. § 1983. (Doc. No. 1.) Plaintiff claimed his
26   constitutional rights were violated when he was previously housed at the Richard J.
27   Donovan Correctional Facility (“RJD”) in 2016. (Id. at 1.)
28   ///

                                                     1
                                                                              3:18-cv-01804-CAB-BLM
 1         Plaintiff did not prepay the civil filing fees required by 28 U.S.C. § 1914(a) at the
 2   time of filing; instead he filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to
 3   28 U.S.C. § 1915(a) (Doc. No. 5).
 4         On October 3, 2018, this Court GRANTED Plaintiff’s Motion to Proceed IFP and
 5   DISMISSED his Complaint pursuant to 28 U.S.C. § 1915(e)(2) & § 1915A. (Doc. No.
 6   6.) Plaintiff later filed a “Motion to Reconsider” the Court’s October 3, 2018 Order
 7   which was DENIED by the Court on October 31, 2018. (Doc. Nos. 9, 10.) Plaintiff then
 8   filed his First Amended Complaint (“FAC”). (Doc. No. 12.) The Court DISMISSED
 9   Plaintiff’s FAC, once again, pursuant to 28 U.S.C. § 1915(e)(2) & § 1915A. (Doc. No.
10   14.) Plaintiff was permitted thirty (30) days leave to file an amended complaint that
11   addressed the deficiencies of pleading identified by the Court. Id. at 15.
12         However, instead of complying with the Court’s Order, Plaintiff has filed a
13   “Motion for Reconsideration of Order Dismissing First Amended Complaint.” (Doc. No.
14   16.) In addition, Plaintiff has filed a “Motion for Extension of Time to File Second
15   Amended Complaint.” (Doc. No. 17.)
16   II.   Motion for Reconsideration
17         A.     Standard of Review
18         The Federal Rules of Civil Procedure do not expressly provide for motions for
19   reconsideration. However, S.D. Cal. Civil Local Rule 7.1(i) does permit motions for
20   reconsideration “[w]henever any motion or any application or petition for any order or
21   other relief has been made to any judge ... has been refused in whole or in part.” S.D. Cal.
22   CivLR 7.1(i). The party seeking reconsideration must show “what new or different facts
23   and circumstances are claimed to exist which did not exist, or were not shown, upon such
24   prior application.” Id. Local Rule 7.1(i)(2), permits motions for re consideration within
25   “30 days of the entry of the ruling.”
26   ///
27   ///
28   ///

                                                  2
                                                                              3:18-cv-01804-CAB-BLM
 1         A motion for reconsideration filed pursuant to a Local Rule may also be construed
 2   as a motion to alter or amend judgment under Rule 59(e) or Rule 60(b). See Osterneck v.
 3   Ernst & Whinney, 489 U.S. 169, 174 (1989). Under Rule 60, a motion for “relief from a
 4   final judgment, order or proceeding” may be filed within a “reasonable time,” but usually
 5   must be filed “no more than a year after the entry of the judgment or order or the date of
 6   the proceeding.” FED. R. CIV. P. 60(c)(1).
 7         Rule 60(b) provides for reconsideration where one or more of the following is
 8   shown: (1) mistake, inadvertence, surprise or excusable neglect; (2) newly discovered
 9   evidence which by due diligence could not have been discovered before the court's
10   decision; (3) fraud by the adverse party; (4) the judgment is void; (5) the judgment has
11   been satisfied; (6) any other reason justifying relief. FED. R. CIV. P. 60(b); School Dist. 1J
12   v. ACandS Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).
13         “Although the application of Rule 60(b) is committed to the discretion of the
14   district courts . . ., as a general matter, Rule 60(b) is remedial in nature and must be
15   liberally applied.” TCI Group Life Ins. Plan v. Knoebber, 244 F.3d 691, 695-96 (9th Cir.
16   2001) (internal quotation marks and ellipsis omitted). Nevertheless, Rule 60(b) provides
17   for extraordinary relief and may be invoked only upon a showing of “exceptional
18   circumstances.” Engleson v. Burlington N.R. Co., 972 F.2d 1038, 1044 (9th Cir. 1994).
19         B.     Discussion
20         In his Motion, Plaintiff seeks reconsideration of the Court’s dismissal of his First
21   Amendment retaliation claim. See Pl.’s Mot., Doc. No. 16 at 1-2. In his FAC, Plaintiff
22   alleged that Defendant Solis accused Plaintiff of committing “battery on a peace officer
23   resulting in the use of force” when he purportedly “attempted to stab [Solis] with a ball
24   point pen.” See FAC at 4. Plaintiff was “placed in handcuffs and escorted to a holding
25   tank without incident by Solis.” Id.
26         Unnamed prison officials informed Plaintiff that he was “being charged with
27   ‘battery on a peace officer’” which is a “felony offense likely for prosecution.” Plaintiff
28

                                                    3
                                                                               3:18-cv-01804-CAB-BLM
 1   contended that he was not advised of his “constitutional right against self-incrimination.”
 2   Id.
 3         While Plaintiff was in the “holding tank” and still in handcuffs, he claimed he was
 4   “approached by Solis, Martinez, Wilborn, Rink, Clayton, and Dr. Beyer.” Id. Plaintiff
 5   alleged that they questioned him about the “allegation of battery on a peace officer
 6   against Solis” but Plaintiff “refused to discuss the felony allegations against him.” Id.
 7   Plaintiff concluded that because he “decided to exercise his constitutional right against
 8   self-incrimination and not participate in the investigation against him,” Defendants
 9   retaliated against him by “involuntarily” admitting him into the MHCB. Id.
10         The Court found that “Plaintiff’s contention that the decision to place him in the
11   MHCB was based on his asserted right not to participate in the investigation rather than
12   based on the professional determination of the status of his mental health, is simply not
13   plausible.” See Jan. 4, 2019 Order, Doc. No. 14 at 6 (citing Ashcroft v. Iqbal, 556 U.S.
14   662, 678 (2009) (“Determining whether a complaint states a plausible claim for relief [is]
15   ... a context-specific task that requires the reviewing court to draw on its judicial
16   experience and common sense.”).
17         In his Motion for Reconsideration, Plaintiff attaches as an exhibit the “Brief
18   Mental Health Evaluation” form which appears to be prepared by Defendant Clayton on
19   August 15, 2016. See Pl.’s Mot, Doc. No. 16 at 8, 10. Plaintiff uses what is stated in his
20   form to bolster his argument that he was retaliated against because he purportedly refused
21   to participate in the investigation arising from the charge of battery on a peace officer.
22   Plaintiff claims that his “protected conduct” was his constitutional right against self-
23   incrimination. Plaintiff also challenges the decision to place him in the Mental Health
24   Crisis Bed (“MHCB”) unit by arguing that there was no “legal, legitimate mental health
25   justification” for this placement. Id. at 5.
26         However, this document indicates that what Plaintiff is referring to as a criminal
27   “investigation” was not actually a criminal or disciplinary investigation. Instead, as part
28   of the “suicide risk evaluation,” it was noted that Plaintiff “did not cooperate with mental

                                                    4
                                                                               3:18-cv-01804-CAB-BLM
 1   examination by this clinician.” Id. at 8. Defendant Clayton, who purportedly conducted
 2   the examination and wrote the evaluation, noted that she was “unable to obtain full
 3   mental health assessment of [Plaintiff’s] current mental state.” Id. She went on to
 4   conclude that “based on history and [Plaintiff’s] recent reported assault on an officer,” as
 5   well as “lack of participation with [Clayton’s] questions, a history of “suicidal gestures
 6   following interaction with staff/custody,” history of “suicide attempts, and [history] of
 7   suicidal behavior such as cut, [Plaintiff] will be admitted to MHCB.” Id. While Plaintiff
 8   focuses on one reason given why he was admitted to the MHCB, the form actually
 9   indicates that there were several reasons why it was decided he should be placed in
10   MHCB.
11         A retaliation claim has five elements. Brodheim v. Cry, 584 F.3d 1262, 1269 (9th
12   Cir. 2009). First, Plaintiff must allege that the retaliated-against conduct is protected.
13   Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012). Second, Plaintiff must allege
14   Defendants took adverse action against him. Rhodes v. Robinson, 408 F.3d 559, 567 (9th
15   Cir. 2005). Third, Plaintiff must allege a causal connection between the adverse action
16   and the protected conduct. Watison, 668 F.3d at 1114. Fourth, Plaintiff must allege the
17   “official’s acts would chill or silence a person of ordinary firmness from future First
18   Amendment activities.” Rhodes, 408 F.3d at 568 (internal quotation marks and emphasis
19   omitted). Fifth, Plaintiff must allege “that the prison authorities’ retaliatory action did not
20   advance legitimate goals of the correctional institution....” Watison, 668 F.3d at 1114-15.
21         Plaintiff’s claim that he was retaliated against because he was asserting his right
22   against self-incrimination is not supported by the documentation Plaintiff has attached to
23   his Motion. Plaintiff’s arguments to do not change the Court’s findings that Plaintiff has
24   failed to allege facts sufficient to support a First Amendment retaliation claim.
25         Plaintiff’s request for reconsideration is not based on newly discovered evidence or
26   any intervening change in controlling law. See Ybarra, 656 F.3d at 998. Thus, because
27   Plaintiff has failed to offer any valid basis upon which the Court might find its January 4,
28   2019 Order was erroneous or manifestly unjust, relief is not warranted under FRCP 60(b).

                                                    5
                                                                                3:18-cv-01804-CAB-BLM
 1   III.   Conclusion and Order
 2          Based on the foregoing, the Court:
 3          1)    DENIES Plaintiff’s Motion for Reconsideration pursuant to FED. R. CIV. P.
 4   60(b) (Doc. No. 16);
 5          2)    GRANTS Plaintiff’ Motion for Extension of Time to File Second Amended
 6   Complaint (Doc. No. 17). Plaintiff is GRANTED thirty (30) days leave to file an
 7   Amended Complaint which cures all the deficiencies of pleading described in the Court’s
 8   January 4, 2019 Order. Plaintiff is cautioned, however, that should he choose to file an
 9   Amended Complaint, it must be complete by itself, comply with Federal Rule of Civil
10   Procedure 8(a), and that any claim not re-alleged will be considered waived. See S.D.
11   CAL. CIVLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542,
12   1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the original.”); Lacey v.
13   Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with
14   leave to amend which are not re-alleged in an amended pleading may be “considered
15   waived if not repled.”).
16          3)    The Clerk of Court is directed to mail Plaintiff a court approved civil rights
17   complaint form for his use in amending.
18          IT IS SO ORDERED.
19   Dated: February 5, 2019
20
21
22
23
24
25
26
27
28

                                                  6
                                                                             3:18-cv-01804-CAB-BLM
